Case 1-19-42511-cec Doc 26 Filed 05/10/19 Entered 05/10/19 15:36:45

Fill in this information to identify the case:

Debtorname K.D HERCULES GROUP INC.

United States Bankruptcy Court for the: EASTERN DISTRICT OF NEW YORK

Case number (ifknown) 1-19-42511

 

O Check if this is an
amended filing

 

 

Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property 1215

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

 

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.

Cash and cash equivalents

1. Does the debtor have any cash or cash equivalents?

HE No. Go to Part 2.

C1 Yes Fill in the information below.

All cash or cash equivalents owned or controlled by the debtor Current value of
debtor's interest

Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

HB No. Go to Part 3.
C1 Yes Fill in the information below.

Accounts receivable
10. Does the debtor have any accounts receivable?

C1 No. Go to Part 4.
@ Yes Fill in the information below.

 

 

 

11. Accounts receivable
11a. 90 days old or less: 305,500.00 = - 0.00 =... $305,500.00
face amount doubtful or uncollectible accounts
12. Total of Part 3. $305,500.00

 

 

Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 

Investments
13. Does the debtor own any investments?

HI No. Goto Part 5.
C1 Yes Fill in the information below.

Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.besicase.com Best Case Bankruptcy
Case 1-19-42511-cec Doc 26 Filed 05/10/19 Entered 05/10/19 15:36:45

Debtor K.D HERCULES GROUP INC. Case number (if known) 1-19-42511

Name

HE No. Go to Part 6.
0 Yes Fill in the information below.

Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

HI No. Go to Part 7.
0 Yes Fill in the information below.

Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

HI No. Go to Part 8.
O Yes Fill in the information below.

eee a meh Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

[C1 No. Go to Part 9.
I Yes Fill in the information below.

 

 

General description Net book value of Valuation method used Current value of
Include year, make, model, and identification numbers debtor's interest for current value debtor's interest
(i-e., VIN, HIN, or N-number) (Where available)
47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles
47.1. 6 Vehicles $0.00 $15,200.00
48. Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,

floating homes, personal watercraft, and fishing vessels

 

 

 

49. Aircraft and accessories
50. Other machinery, fixtures, and equipment (excluding farm

machinery and equipment)

Field Equipment $0.00 $14,900.00
51. Total of Part 8. $30,100.00

 

 

Add lines 47 through 50. Copy the total to line 87.

 

52. Is a depreciation schedule available for any of the property listed in Part 8?
HINo
CO Yes

53. Has any of the property listed in Part 8 been appraised by a professional within the last year?
HNo
O Yes

54. Does the debtor own or lease any real property?

Hl No. Go to Part 10.
C1 Yes Fill in the information below.

Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 1-19-42511-cec Doc 26 Filed 05/10/19 Entered 05/10/19 15:36:45

Debtor K.D HERCULES GROUP INC. Case number (ifknown) 1-19-42511

Name

Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

HI No. Go to Part 11.
0 Yes Fill in the information below.

All other assets

70. Does the debtor own any other assets that have not yet been reported on this form?
Include all interests in executory contracts and unexpired leases not previously reported on this form.

Bi No. Go to Part 12.
0 Yes Fill in the information below.

Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 3

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 1-19-42511-cec Doc 26 Filed 05/10/19 Entered 05/10/19 15:36:45

Debtor K.D HERCULES GROUP INC. Case number (if known) 1-19-42511

Name

Part 12: Summary

In Part 12 copy all of the totals from the earlier parts of the form

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Type of property Current value of Current value of real
personal property property
80. Cash, cash equivalents, and financial assets. $0.00
Copy line 5, Part 1 .
81. Deposits and prepayments. Copy line 9, Part 2. $0.00
82. Accounts receivable. Copy line 12, Part 3. $305,500.00
83. Investments. Copy line 17, Part 4. $0.00
84. Inventory. Copy line 23, Part 5. $0.00
85. Farming and fishing-related assets. Copy line 33, Part 6. $0.00
86. Office furniture, fixtures, and equipment; and collectibles. 0
Copy line 43, Part 7. $0.0
87. Machinery, equipment, and vehicles. Copy line 51, Part 8. $30,100.00
88. Real property. Copy line 56, Part 9........ccccccceccessssesseseesessessesseesesseeecsecsesareaeenseeaesareesatensses > $0.00
89. Intangibles and intellectual property. Copy line 66, Part 10. $0.00
90. All other assets. Copy line 78, Part 11. + $0.00
91. Total. Add lines 80 through 90 for each column $335,600.00 + Q1b. $0.00
92. Total of all property on Schedule A/B. Add lines 91a+91b=92 $335,600.00
Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 4

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 1-19-42511-cec Doc 26 Filed 05/10/19 Entered 05/10/19 15:36:45

 

Fill in this information to identify the case:

Debtorname K.D HERCULES GROUP INC.

 

United States Bankruptcy Court forthe: EASTERN DISTRICT OF NEW YORK

 

Case number (ifknown) 1-19-42511

 

1 Check if this is an
amended filing

 

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property 12/15

 

Be as complete and accurate as possible.

1. Do any creditors have claims secured by debtor's property?
HB No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
0 Yes. Fill in all of the information below.

Official Form 206D Schedule D: Creditors Who Have Claims Secured by Property page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 1-19-42511-cec Doc 26 Filed 05/10/19 Entered 05/10/19 15:36:45

Fill in this information to identify the case:
Debtorname K.D HERCULES GROUP INC.

EASTERN DISTRICT OF NEW YORK

United States Bankruptcy Court for the:

 

Case number (ifknown) 1-19-42511

 

1 Check if this is an
amended filing

 

 

Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 

[ECB List All Creditors with PRIORITY Unsecured Claims

1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

0 No. Go to Part 2.

HH ves. Go to line 2.

2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
with priority unsecured claims, fill out and attach the Additional Page of Part 1.

 

 

 

 

 

 

 

 

Total claim Priority amount
Priority creditor's name and mailing address As of the petition filing date, the claim is: $525,000.00 $525,000.00
IRS DEPT OF THE TREASURY Check all that apply.
PO BOX 42346 C1 Contingent
Philadelphia, PA 19101-2436 D1 unliquidated
O Disputed
Date or dates debt was incurred Basis for the claim:
Last 4 digits of account number Is the claim subject to offset?
Specify Code subsection of PRIORITY HNo
unsecured claim: 11 U.S.C. § 507(a) (8)
0 Yes
Priority creditor's name and mailing address As of the petition filing date, the claim is: $400,000.00 $400,000.00
Mason Tender's Council Check all that apply.
520 Eight Avenue O contingent
Suite 600 D1 unliquidated
New York, NY 10018 O Disputed
Date or dates debt was incurred Basis for the claim:
Last 4 digits of account number Is the claim subject to offset?
Specify Code subsection of PRIORITY BNo
unsecured claim: 11 U.S.C. § 507(a) (5)
0 Yes
Official Form 206E/F Schedule E/F: Creditors Who Have Unsecured Claims page 1 of 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com

53664 Best Case Bankruptcy
Case 1-19-42511-cec

Debtor K.D HERCULES GROUP INC.

Name
Priority creditor's name and mailing address
NEW YORK STATE DEP OF FIN
PO BOX 4127
Binghamton, NY 13902-4127

 

Date or dates debt was incurred

Doc 26 Filed 05/10/19 Entered 05/10/19 15:36:45

Case number (if known) 1-19-42511

$125,000.00 $125,000.00

As of the petition filing date, the claim is:
Check all that apply.

| Contingent

0 unliquidated

O Disputed

 

Basis for the claim:

 

Last 4 digits of account number

Specify Code subsection of PRIORITY
unsecured claim: 11 U.S.C. § 507(a) (8)

Is the claim subject to offset?
a No
ZC Yes

 

List All Creditors with NONPRIORITY Unsecured Claims
3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill

out and attach the Additional Page of Part 2.

Amount of claim

 

Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. $155,000.00
Accounts Payable D1 contingent
D1 unliquidated
Date(s) debt was incurred _ O Disputed
Last 4 digits of account number _ Basis for the claim:
Is the claim subject to offset? Mino Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. Unknown

Maine Serv. Inc.
59-22 55th Street
Maspeth, NY 11378

Date(s) debt was incurred _

Last 4 digits of account number _

O Contingent
CD unliquidated
I Disputed

Basis forthe claim: _

Is the claim subject to offset? Hino Oves

 

List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
assignees of claims listed above, and attorneys for unsecured creditors.

If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

Name and mailing address

On which line in Part1 or Part 2 is the
related creditor (if any) listed?

Last 4 digits of
account number, if

 

5c. Total of Parts 1 and 2

 

any
Total Amounts of the Priority and Nonpriority Unsecured Claims
5. Add the amounts of priority and nonpriority unsecured claims.
Total of claim amounts
5a. Total claims from Part 1 5a. $ 1,050,000.00
5b. Total claims from Part 2 5b. + § 155,000.00
Lines 5a + 5b = 5c. 5c. $ 1,205,000.00

Official Form 206 E/F
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com

Schedule E/F:

 

 

 

 

Creditors Who Have Unsecured Claims Page 2 of 2

Best Case Bankruptcy
Case 1-19-42511-cec Doc 26 Filed 05/10/19 Entered 05/10/19 15:36:45

Fill in this information to identify the case:

Debtorname K.D HERCULES GROUP INC.

 

United States Bankruptcy Court for the: EASTERN DISTRICT OF NEW YORK

 

Case number (ifknown) 1-19-42511

 

O Check if this is an
amended filing

 

 

Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases 42/15

Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1. Does the debtor have any executory contracts or unexpired leases?
HH No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.

O Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal Property
(Official Form 206A/B).

2. List all contracts and unexpired leases State the name and mailing address for all other parties with
whom the debtor has an executory contract or unexpired
lease

2.1 State what the contract or
lease is for and the nature
of the debtor's interest

State the term remaining

List the contract number of
any government contract

 

 

2.2 State what the contract or
lease is for and the nature
of the debtor's interest

State the term remaining

List the contract number of
any government contract

 

 

2.3 State what the contract or
lease is for and the nature
of the debtor's interest

State the term remaining

List the contract number of
any government contract

 

 

2.4 State what the contract or
lease is for and the nature
of the debtor's interest

State the term remaining

List the contract number of
any government contract

 

 

Official Form 206G Schedule G: Executory Contracts and Unexpired Leases Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 1-19-42511-cec Doc 26 Filed 05/10/19 Entered 05/10/19 15:36:45

Fill in this information to identify the case:

Debtorname K.D HERCULES GROUP INC.

United States Bankruptcy Court for the: EASTERN DISTRICT OF NEW YORK

Case number (ifknown) 1-19-42511

 

(1 Check if this is an
amended filing

 

 

Official Form 206H
Schedule H: Your Codebtors 12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

1. Do you have any codebtors?

No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
0 Yes
2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of

creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Column 1: Codebtor Column 2: Creditor
Name Mailing Address Name Check all schedules
that apply:
2.1 oop
Street OE/F
OG
City State Zip Code
2.2 OD
Street OE/F
OG
City State Zip Code
2.3 OD
Street OE/F
OG
City State Zip Code
2.4 OD
Street O E/E
OG
City State Zip Code
Official Form 206H Schedule H: Your Codebtors Page 1 of 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
